EXHIBIT 10.22

RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE WENDY’S/ARBY’S GROUP, INC.
2010 OMNIBUS AWARD PLAN




RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), made as of
____________, 201_, by and between The Wendy’s Company (the “Company”) and
____________________ (the “Participant”):
 
WHEREAS, the Company maintains the Wendy’s/Arby’s Group, Inc. 2010 Omnibus Award
Plan (the “Plan”) under which the Compensation Committee of the Company’s Board
of Directors or a subcommittee thereof (the “Committee”) may, among other
things, award shares of the Company’s Common Stock, to such eligible persons
under the Plan as the Committee may determine, subject to terms, conditions, or
restrictions as it may deem appropriate;


WHEREAS, pursuant to the Plan, the Committee has awarded to the Participant a
restricted stock unit award conditioned upon the execution by the Company and
the Participant of a Restricted Stock Unit Award Agreement setting forth all the
terms and conditions applicable to such award in accordance with Delaware law;


NOW, THEREFORE, in consideration of the mutual promises(s) and covenants(s)
contained herein, it is hereby agreed as follows:
 
1. Defined Terms.  Except as otherwise specifically provided herein, capitalized
terms used herein shall have the meanings attributed thereto in the Plan.
 
2. Award of Restricted Stock Units. Subject to the terms of the Plan and this
Agreement, the Committee hereby awards to the Participant a restricted stock
unit award (the “Restricted Stock Unit Award”) on ____________, 201_ (the “Award
Date”), covering ____________________ (________) shares of Common Stock (the
“RSUs”). Each RSU represents the right to receive payment of one share of Common
Stock as of the date the RSU is settled, to the extent the RSU is vested,
subject to the terms of the Plan and this Agreement.
 
3. Vesting and Settlement.  Subject to the Participant’s continued employment
with the Company and its Subsidiaries (other than as set forth in Section 6
below):


(i)
One-half of the RSUs shall vest and become nonforfeitable on the third (3rd)
anniversary of the Award Date; and



(ii)
One-half of the RSUs shall vest and become nonforfeitable on the fourth (4th)
anniversary of the Award Date (each such anniversary is referred to as a
“Vesting Date”).



Promptly after each applicable Vesting Date (but in no event later than 74 days
after the end of the calendar year in which the Vesting Date occurs), the
Company shall distribute to the Participant one share of Common Stock for each
vested RSU.


In the event that the RSUs vest earlier than the applicable Vesting Date
pursuant to Section 6 below, then promptly after such earlier vesting (but in no
event later than 74 days after the end of the calendar year

314237

--------------------------------------------------------------------------------

        

in which such earlier vesting occurs), the Company shall distribute to the
Participant one share of Common Stock for each vested RSU.


 4. Dividend Equivalent Rights. Each RSU shall also have a dividend equivalent
right (a “Dividend Equivalent Right”).  Each Dividend Equivalent Right
represents the right to receive all of the ordinary cash dividends that are or
would be payable with respect to the RSUs.  With respect to each Dividend
Equivalent Right, any such cash dividends shall be converted into additional
RSUs based on the Fair Market Value of a share of Common Stock on the date such
dividend is paid.  Such additional RSUs shall be subject to the same terms and
conditions applicable to the RSU to which the Dividend Equivalent Right relates,
including, without limitation, the restrictions on transfer, forfeiture, vesting
and settlement provisions contained in this Agreement.  In the event that a RSU
is forfeited as provided in Section 6 below, then the related Dividend
Equivalent Right shall also be forfeited.
 
5. Transferability.  The RSUs shall not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.  The shares of Common Stock
acquired by the Participant upon settlement of the RSUs may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant, unless in compliance with all applicable securities laws as set
forth in Section 15 below. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock subject to the RSUs prior to
settlement of any vested RSUs.
 
6. Effect of Termination of Employment.   In the event of (A) the termination of
the Participant’s employment or service by the Company other than for Cause (and
other than due to death or Disability), or by the Participant for Good Reason,
in each case within 12 months following a Change in Control, or (B) the
termination of the Participant’s employment or service due to death or
Disability, outstanding RSUs hereby granted to the Participant shall become
fully vested as of the date of such termination of employment or service. Upon
voluntary termination of the Participant's employment with the Company or any of
its Subsidiaries by the Participant other than for Good Reason, the Restricted
Stock Unit Award, to the extent not already vested, shall be forfeited, unless
otherwise determined by the Committee in its sole discretion.  


In addition, in the event the Participant’s employment or services to the
Company and its Subsidiaries are terminated by the Company prior to the date the
RSUs would otherwise vest in accordance with Section 3 above other than for
Cause (and other than due to death or Disability, or by the Company other than
for Cause or by the Participant for Good Reason within 12 months following a
Change in Control, as described in the preceding paragraph), the RSUs shall vest
prorata and become nonforfeitable as of the date of such termination of
employment or service, with such proration determined by multiplying the number
of RSUs by a fraction, the numerator of which is the number of full calendar
months worked by the Participant since the Award Date (with the month in which
the Award Date occurred being the first month) to the date of termination of
employment or service, and the denominator of which is forty-eight (48).
 
7. Beneficiary.  The Participant may designate in writing a beneficiary(ies) to
receive the stock certificates representing those RSUs that become vested and
non-forfeitable and settled upon the Participant’s death. The Participant has
the right to change such beneficiary designation at will.
 
8. Withholding Taxes.  The Participant shall be required to pay to the Company,
and the Company shall have the right and is hereby authorized to withhold, from
any cash, shares of Common Stock, other

2
        

--------------------------------------------------------------------------------

        

securities or other property deliverable in respect of the RSUs or from any
compensation or other amounts owing to the Participant, the amount (in cash,
Common Stock, other securities or other property) of any required withholding
taxes in respect of the RSUs, and to take such other action as may be necessary
in the opinion of the Committee or the Company to satisfy all obligations for
the payment of such withholding and taxes. In addition, the Committee may, in
its sole discretion, permit the Participant to satisfy, in whole or in part, the
foregoing withholding liability (but no more than the minimum required statutory
withholding liability) by (A) the delivery of shares of Common Stock (which are
not subject to any pledge or other security interest) owned by the Participant
having a Fair Market Value equal to such withholding liability or (B) having the
Company withhold from the number of shares of Common Stock otherwise issuable or
deliverable upon settlement of the RSUs a number of shares with a Fair Market
Value equal to such withholding liability. The obligations of the Company under
this Agreement will be conditional on such payment or arrangements, and the
Company will, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant.


9. Impact on Other Benefits.  The value of the Restricted Stock Unit Award
(either on the Award Date or at the time any RSUs become vested and/or settled)
shall not be taken into account in determining any benefits under any pension,
retirement, profit sharing, group insurance or other benefit plan of the Company
except as otherwise specifically provided in such other plan.
 
10. Administration.  The Committee shall have full authority and discretion
(subject only to the express provisions of the Plan) to decide all matters
relating to the administration and interpretation of this Agreement. All such
Committee determinations shall be final, conclusive, and binding upon the
Company, the Participant, and any and all interested parties.


11. Funding.  Dividends and distributions with respect to the RSUs shall be paid
directly by the Company.  The Company shall not be required to fund or otherwise
segregate assets to be used for payment of these amounts under the Plan, and all
obligations of the Company with respect to such amounts under the Plan shall
remain subject to the claims of its general creditors.
 
12. Right to Continued Employment.  This grant does not constitute an employment
contract. Nothing in the Plan or this Agreement shall be deemed to be a
modification or waiver of the terms and conditions set forth in a written
employment agreement for the Participant that has been approved, ratified or
confirmed by the Board of Directors of the Company or the Committee.


13. Clawback. Notwithstanding anything to the contrary contained herein, in the
event of a material restatement of the Company’s issued financial statements,
the Committee shall review the facts and circumstances underlying the
restatement (including, without limitation any potential wrongdoing by the
Participant and whether the restatement was the result of negligence or
intentional or gross misconduct) and may in its sole discretion direct the
Company to recover all or a portion of the RSUs (which may be accomplished by
the Company’s cancellation of the RSUs) or the shares of Common Stock issued
upon settlement of the RSUs or any gain realized on the subsequent sale of
Common Stock acquired upon vesting and settlement of the RSUs with respect to
any fiscal year in which the Company’s financial results are negatively impacted
by such restatement.  If the Committee directs the Company to recover any such
amount from the Participant, then the Participant agrees to and shall be
required to repay any such amount to the Company within 30 days after the
Company demands repayment.  In addition, if the Company is required by law to
include an additional “clawback” or “forfeiture” provision to outstanding
awards, then such clawback or forfeiture provision shall also apply to the RSUs
as if it had been included on the date of grant and the Company shall promptly
notify the Participant of such additional provision.  In addition, if a court
determines that the Participant has engaged or is engaged in Detrimental
Activities during the Participant’s

3
        

--------------------------------------------------------------------------------

        

employment with the Company or its Subsidiaries or after the Participant’s
employment or service with the Company or its Subsidiaries has ceased, then the
Participant, within 30 days after written demand by the Company, shall return
the Common Stock received upon settlement of the RSUs, any gain realized on the
settlement of the RSUs or the subsequent sale of Common Stock acquired upon
vesting and settlement of the RSUs.
 
14. Bound by Plan.  The Restricted Stock Unit Award has been granted subject to
the terms and conditions of the Plan, a copy of which has been provided to the
Participant and which the Participant acknowledges having received and reviewed.
Any conflict between this Agreement and the Plan shall be decided in favor of
the provisions of the Plan. Any conflict between this Agreement and the terms of
a written employment agreement for the Participant that has been approved,
ratified or confirmed by the Board of Directors of the Company or the Committee
shall be decided in favor of the provisions of such employment agreement. This
Agreement may not be amended, altered, suspended, discontinued, cancelled or
terminated in any manner that would materially and adversely affect the rights
of the Participant except by a written agreement executed by the Participant and
the Company.


15. Securities Laws. The Participant agrees that the obligation of the Company
to issue Common Stock upon vesting of the Restricted Stock Unit Award shall also
be subject, as conditions precedent, to compliance with applicable provisions of
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, state securities or corporation laws, rules and regulations under any
of the foregoing and applicable requirements of any securities exchange upon
which the Company’s securities shall be listed.


16. Electronic Delivery. By accepting the Restricted Stock Unit Award, the
Participant hereby consents to the electronic delivery of prospectuses, annual
reports and other information required to be delivered by Securities and
Exchange Commission rules. This consent may be revoked in writing by the
Participant at any time upon three business days’ notice to the Company, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to the Participant.
 
17. Force and Effect.  The various provisions of this Agreement are severable in
their entirety. Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.
 
18. Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.
 
19. Successors.  This Agreement shall be binding and inure to the benefit of the
successors, assigns and heirs of the respective parties.
 
20. Notices.  Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to The Wendy’s Company, One Dave Thomas Blvd., Dublin, Ohio 43017,
Attn: Corporate Secretary, or any other address designated by the Company in a
written notice to the Participant. Notices to the Participant will be directed
to the address of the Participant then currently on file with the Company, or at
any other address given by the Participant in a written notice to the Company.


21. Validity of Agreement. This Agreement shall be valid, binding and effective
upon the Company on the Award Date. However, the RSUs evidenced by this
Agreement shall be forfeited by the Participant

4
        

--------------------------------------------------------------------------------

        

and this Agreement shall have no force and effect if it is duly rejected. The
Participant may reject this Agreement and forfeit the RSUs by notifying the
Company or its designee in the manner prescribed by the Company and communicated
to the Participant; provided that such rejection must be received by the Company
or its designee no later than the earlier of (i) ____________, 201_ and (ii) the
date the RSUs first vest pursuant to the terms hereof.  If this Agreement is
rejected on or prior to such date, the RSUs evidenced by this Agreement shall be
forfeited, and neither the Participant nor the Participant’s heirs, executors,
administrators and successors shall have any rights with respect thereto.
 
22. Section 409A.  If any provision of this Agreement could cause the
application of an accelerated or additional tax under Section 409A of the Code
upon the vesting or settlement of the Restricted Stock Unit Award (or any
portion thereof), such provision shall be restructured, to the minimum extent
possible, in a manner determined by the Company (and reasonably acceptable to
the Participant) that does not cause such an accelerated or additional tax. It
is intended that this Agreement shall not be subject to Section 409A of the Code
by reason of the short-term deferral rule under Treas. Reg. section
1.409A-1(b)(4) and this Agreement shall be interpreted accordingly.


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer duly authorized thereto as of the ______ day of __________, 201_.


THE WENDY’S COMPANY






By:_____________________
Name:
Title:





5
        